Judgments, Supreme Court, New York County (Michael Obus, J.), rendered May 1, 2002, convicting defendant, upon his pleas of guilty, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 1 to 3 years, unanimously affirmed.
The record establishes that defendant’s guilty plea was knowing, intelligent and voluntary. “[T]his Court has repeatedly rejected the argument that a defendant who pleads guilty is entitled to be advised of the effect of the plea on sentences he or she might receive for future crimes” (People v Parker, 309 AD2d 508, 509 [2003] [citations omitted]). The record also establishes that defendant received effective assistance of counsel throughout the plea and sentencing proceedings (see People v Ford, 86 NY2d 397, 404 [1995]). Concur—Tom, J.P., Mazzarelli, Saxe and Marlow, JJ.